Appeal from a judgment of the Onondaga County Court (Anthony F. Aloi, J.), rendered March 8, 2011. The judgment convicted defendant, upon his plea of guilty, of murder in the second degree.
It is hereby ordered that the judgment so appealed from is unanimously affirmed.
Memorandum: Defendant appeals from a judgment convicting him upon his plea of guilty of murder in the second degree (Penal Law § 125.25 [1]). We agree with defendant that the purported waiver of the right to appeal is not valid inasmuch as County Court failed to obtain a knowing and voluntary waiver of that right at the time of the plea, and instead obtained the purported waiver at sentencing (see generally People v Lopez, 6 NY3d 248, 256 [2006]). In any event, we conclude that the sentence, which was imposed in accordance with the terms of the plea agreement, is not unduly harsh or severe. Present— Scudder, EJ., Peradotto, Garni, Lindley and Whalen, JJ.